Case 2:17-cv-10910-MAG-MKM ECF No. 146 filed 01/30/20                   PageID.25674       Page 1 of 9


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  BRIAN LYNGAAS, D.D.S.,
  individually and as the
  representative of a class of
  similarly situated persons,

                 Plaintiff,
                                                              Case No. 17-10910
  v
                                                              HON. MARK A. GOLDSMITH
  CURADEN AG, et al.,

              Defendants.
  _________________________________/

                                        FINAL JUDGMENT

         Plaintiff Brian Lyngaas, D.D.S., brought the present action against Defendants Curaden

  AG and Curaden USA on behalf of himself and the following class: “All persons who were

  successfully sent one or more facsimiles in March 2016 offering the Curaprox ‘5460 Ultra Soft

  Toothbrush’ for ‘.98 per/brush’ to ‘dental professionals only’” (Dkt. 89). The Court conducted a

  bench trial on September 18 and 19, 2019, and entered its opinion and order setting forth its

  findings of fact and conclusions of law (Dkt. 129), on November 21, 2019. Pursuant to Federal

  Rules of Civil Procedure 23(c)(3) and 54(a), the Court now enters a final judgment as follows:

         1.      Judgment is entered in favor of Lyngaas against Curaden USA, in the amount of

  $1,000 for statutory damages under 27 U.S.C. § 227(b)(3)(B).

         2.      Judgment is entered in favor of the class against Curaden USA, in an amount to be

  determined through the course of a claims administration process, which is established as follows:

                 a.      The claims administrator shall be Class-Settlement.com, 20 Max Avenue,

          Hicksville, NY 11801.

                 b.      The claims administrator shall distribute to potential class members notices

          of judgment, claim forms and affidavits, and notices of additional information in the same
                                                  1
Case 2:17-cv-10910-MAG-MKM ECF No. 146 filed 01/30/20                  PageID.25675      Page 2 of 9


        manner that class notice was disseminated. Specifically, these documents shall be

        distributed to each of the fax numbers identified on the summary report logs as having

        received one or more of the faxes at issue in this case. For each fax that cannot be sent

        successfully after three attempts, notice shall be sent by U.S. Mail to the address last

        known or suspected to have been associated with that fax number.

              c.      The approved notice of judgment, claim form and affidavit, and notice of

        additional information to be distributed to potential class members are attached as

        Exhibit 1 to this judgment.

              d.      Claimants who wish to collect damages must submit a completed claim

        form and affidavit within sixty days of the claims administrator’s distribution of the claim

        form and affidavit.

              e.      The claims administrator shall receive completed claim forms and affidavits

        and shall make copies available to the parties. The parties shall verify the information

        contained in each claimant’s claim form and affidavit with the information reflected on

        the “target lists”—documents provided by Curaden USA to AdMax Marketing identifying

        fax numbers to be targeted in the fax broadcasts. See Target Lists, Pl. Trial Exs. 17, 18,

        20, 21 (Dkts. 121-9, 121-10, 121-12, and 121-13). The parties shall then confer regarding

        the validity of each claim.

              f.      If a party disputes the validity of a claim, a summary decision process will

        be established by the claims administrator. The summary decision process shall afford

        Curaden USA a reasonable opportunity to raise objections to the evidence supplied by

        each claimant and to present its own counter-evidence. However, Curaden USA shall not

        be entitled to discovery or trial regarding the validity of individual claims.

              g.      If a claim form and affidavit is complete and consistent with the information

        reflected in the target lists, the claims administrator shall grant it. If a claim form and
                                                  2
Case 2:17-cv-10910-MAG-MKM ECF No. 146 filed 01/30/20                     PageID.25676        Page 3 of 9


          affidavit is inconsistent with the information in the target lists or is incomplete or facially

          deficient, the claims administrator shall deny it. The claims administrator, however, shall

          afford an individual claimant a second chance to complete an incomplete form and, under

          appropriate circumstances, the claims administrator may seek additional specific

          information from a particular claimant.

                h.        For each claim deemed valid, the class member shall be entitled to receive

          $500 per unsolicited fax received from Curaden USA, less a deduction for attorney fees

          and costs as later determined by the Court.

                i.        Within thirty days after the claims administrator certifies in writing that the

          determination of claims is completed, either party may file a motion to reopen the case to

          seek a ruling from the Court regarding any objections to the claims administrator’s rulings.

                j.        Class counsel shall fund the upfront costs related to the claims

          administration process.

         3.     Class counsel may seek an award of attorney fees and costs, including an incentive

  award to Lyngaas in the following manner:

                a.        Any motion seeking an award of attorney fees and costs to class counsel,

          including an incentive award to Lyngaas, must be filed within twenty-eight days after

          entry of this final judgment, pursuant to Federal Rules of Civil Procedure 23(h), 54(a),

          and 54(d)(2).

                b.        Pursuant to Federal Rule of Civil Procedure 23(h)(1), the notice of

          additional information attached as Exhibit 1 to this judgment shall contain notice of any

          motion seeking an award of attorney fees, costs, or an incentive award. Distribution of

          this notice must occur within two days of filing the motion, in the manner described above

          in Section 2(b).


                                                    3
Case 2:17-cv-10910-MAG-MKM ECF No. 146 filed 01/30/20                     PageID.25677     Page 4 of 9


                 c.      Pursuant to Federal Rules of Civil Procedure 23(h)(2) and 54(d)(2)(C), class

          members shall have the opportunity to object to any motion seeking attorney fees, costs,

          or an incentive award within forty-five days of the claims administrator’s distribution of

          notice of the motion. To preserve and assert their objections, class members must, by that

          date, send to the Clerk’s Office a letter including the case caption; identifying the

          claimant’s name, address, phone number, and fax number at which faxes from Curaden

          USA were received; and stating the basis for the objection.

                 d.      If the Court determines that a hearing is necessary to resolve any motion

          seeking attorney fees, costs, or an incentive award, or any objections to such a motion, the

          Court will provide notice of that hearing to class counsel.

         4.      Judgment of no cause of action is entered in favor of Curaden AG against Lyngaas

  and the class, except as to those who have opted out of the class.1

         5.      The Court retains jurisdiction to enforce this Judgment. The Court’s retention of

  jurisdiction over this action shall in no way affect the finality of this judgment.

         SO ORDERED.

  Dated: January 30, 2020                                s/Mark A. Goldsmith
         Detroit, Michigan                               MARK A. GOLDSMITH
                                                         United States District Judge




  1
    The following nine dental practices have requested exclusion from the action: (1) Lincoln
  Common Dental, (2) Dale S. Uyeda, D.D.S., (3) Dental Care on Golf Links, (4) Pound & Pound
  Family Dentistry, (5) Brady Dental Group, (6) O. Smile Dentistry, (7) Terry B. Adams,
  Orthodontics, (8) Daniel Family Dentistry, and Indian Health Service. Merryman Decl. ¶ 5 (Dkt.
  117).
                                                 4
Case 2:17-cv-10910-MAG-MKM ECF No. 146 filed 01/30/20   PageID.25678   Page 5 of 9




                             Exhibit 1




                                       1
Case 2:17-cv-10910-MAG-MKM ECF No. 146 filed 01/30/20    PageID.25679   Page 6 of 9


  Please deliver this notice to the person who makes decisions for your
  company or business:

  If you wish to receive money as part of the recovery in this case, the
  Court has ordered that you must submit the attached Claim Form and
  Affidavit by <insert date>, 2020.

                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  BRIAN LYNGAAS, D.D.S., individually and as        )
  the representative of a class of similarly-       )
  situated persons, Plaintiff,                      ) Case No. 17 CV 10910
                                                    )
              v.                                    ) Hon. Mark A. Goldsmith
                                                    )
  CURADEN USA, INC., Defendant.

                            NOTICE OF JUDGMENT

  To:   All persons who were successfully sent one or more facsimiles
        (“faxes”) in March 2016 offering the Curaprox “5460 Ultra Soft
        Toothbrush” for “.98 per/brush” to “dental professionals only.”

  The Court has determined that Curaden USA, Inc. (“Curaden USA”) sent two
  advertisements by fax in March 2016 in violation of the Telephone Consumer
  Protection Act. All persons who received either or both of those faxes without
  their prior express permission can now claim damages of $500 for one fax
  or $1,000 for two faxes received, less a deduction for attorney fees and costs
  as later determined by the Court. Records in the case indicate that you or
  your company may qualify. But you must complete and submit the Claim
  Form and Affidavit below to collect your damages for receiving the faxes.

  To see the faxes and submit your claim go to www.curfax.com and enter
  your unique user name and pin.
   USER NAME: <insert here>                    PIN: <insert here>




                                        2
Case 2:17-cv-10910-MAG-MKM ECF No. 146 filed 01/30/20                 PageID.25680     Page 7 of 9


                              CLAIM FORM AND AFFIDAVIT
                       Lyngaas v. Curaden USA, Case No. 17 CV 10910


 1.     Please write your name: _____________________________________

 2.     Please complete the following information:

        a.     Business/Company Name:             _________________________________________

        b.     Business/Company Address:            _______________________________________

        c.     Business/Company Fax Number:             ____________________________________

        d.     Business/Company Phone Number:             __________________________________

        e.     Did you receive a fax advertisement from Curaden USA, Inc., on March 8, 2016
               (circle “Yes” or “No” below)?

                        YES                                                     NO

        f.     Did you receive a fax advertisement from Curaden USA, Inc., on March 28, 2016
               (circle “Yes” or “No” below)?


                        YES                                                     NO

 3.     You must sign this Claim Form and Affidavit (electronically or on paper) and submit
        it by <insert date>, 2020. Please complete all information in this section.

               I verify under penalties of perjury under the laws of the United States of America
               that the foregoing information I have provided is true and correct and the person
               and/or company identified above was sent a fax by Curaden USA, which was not
               expressly invited or permitted.

               Signed on
                           (write today’s date)              (Sign your name here)


        Telephone number where you can be reached:

        Email address where you can be reached:

 You may submit your Claim Form and Affidavit in any of these four ways:

        a.     Submit this form electronically at www.curfax.com OR

        b.     Fax this form to: <fax number for claims > OR

        c.     E-Mail this form to: info@curfax.com OR

        d.     Mail this form to: Class-Settlement.Com, 20 Max Avenue, Hicksville, NY 11801

                                                    3
Case 2:17-cv-10910-MAG-MKM ECF No. 146 filed 01/30/20     PageID.25681   Page 8 of 9



                    NOTICE OF ADDITIONAL INFORMATION

  A.    Why did you receive this notice?

  The Court has determined that Curaden USA violated the Telephone
  Consumer Protection Act, 47 U.S.C. § 227, by sending advertisements by
  fax.

  The Court has ordered that all persons who received Curaden USA’s faxes
  on March 8, 2016 and/or March 28, 2016 without their prior express
  permission must complete and return the attached Claim Form and Affidavit
  to claim money, $500 for one fax or $1,000 for two faxes received, less a
  deduction for attorney fees and costs as later determined by the Court.

  You were previously notified about this pending class action lawsuit. Your
  name and fax number were identified as a possible recipient of Curaden
  USA, Inc’s fax advertisement(s) in documents at issue in the case. The Court
  ruled that the documents did not conclusively establish your receipt of the
  faxes or lack of permission to send them to you. Consequently, you must
  submit a Claim Form and Affidavit to establish that you received one or more
  of them and that you didn’t give permission to Curaden USA, Inc. to send
  you the faxes. If you received one or more of these faxes, then you are a
  member of the Class defined above.

  B.    You must complete and submit the Claim Form and Affidavit to
        be entitled to receive money for receiving one or more
        advertisements by fax from Curaden USA.

  You must complete all fields of the attached Claim Form and Affidavit and
  must date and sign the verification that all information you provided is true
  and correct. You must then either submit it online at www.curfax.com or
  send it by fax, email, or postal mail to the Claims Administrator (as detailed
  in Section 3 of the Form).

  C.    The Claims Administrator

  Class-Settlement.com is the Claims Administrator. To reach Class-
  Settlement.com about this matter, you can call or write to: Class-
  Settlement.com, 20 Max Avenue, Hicksville, NY 11801, email to
  info@curfax.com, or call toll free (800) 982-1241.


                                         4
Case 2:17-cv-10910-MAG-MKM ECF No. 146 filed 01/30/20     PageID.25682   Page 9 of 9




  D.    Class Counsel

  The Court appointed Bock, Hatch, Lewis & Oppenheim, LLC and Shenkan
  Injury Lawyers, PC as Class Counsel to represent the Class defined above.
  Class counsel have requested that the Court withhold one-third of each
  payment to claimants for their attorney fees in this matter, and also withhold
  a portion of each payment to reimburse their litigation expenses in this
  matter. If the Court approves those requests, and the Claims Administrator
  approves your claim, you will be paid $500 for one fax or $1,000 for two
  faxes received, less a deduction for attorney fees and costs as later
  determined by the Court. Class Counsel have also requested that the Court
  permit them to pay Brian Lyngaas, D.D.S. $15,000 from their attorney fees
  for serving as the class representative.

  A copy of Class Counsel’s request for fees and expenses, including the
  incentive award, is available for review in the Court file for the case, or at
  www.curfax.com. If you would like to object to any of these requests, then
  you must do so by sending a letter to the Clerk’s Office of the United States
  District Court, 231 W. Lafayette Blvd. Detroit, MI 48226, including the case
  caption, stating the basis for your objection and identifying your name,
  address, phone number and the fax number at which you received the
  Curaden USA faxes, post-marked no later than <insert date>, 2020. If the
  Court determines a hearing is necessary to resolve objections to Class
  Counsel’s request, Class Counsel will send notice of the time and date of the
  hearing.

  E.    How can I learn more about this lawsuit?

  You can view and copy some of the papers from this case at no charge at
  www.curfax.com or at your own expense in the Clerk’s Office of the United
  States District Court, 231 W. Lafayette Blvd. Detroit, MI 48226. Do not
  contact the Judge, the Judge’s staff, or the Clerk of the Court because
  they cannot answer your questions or give you advice about this case.
  If you have any questions, you can contact Phillip Bock, one of the attorneys
  for the Class, at 312-658-5501. You can send questions by email to
  phil@classlawyers.com, or by US Mail to Bock, Hatch, Lewis & Oppenheim,
  LLC, 134 N. La Salle St., Ste 1000, Chicago, IL 60602.

         BY ORDER OF THE COURT - HON. MARK A. GOLDSMITH


                                         5
